Shirley Hale Mathis, as
                                                                Temporary Guardian of the
                                                               Estate of Carlos Y. Benavides,
                                                                Jr., Carlos Y. Benavides III,
                                                               Tomas Benavides and Ana B.
                                                                              s

                          Fourth Court of Appeals
                                San Antonio, Texas
                                       May 8, 2014

                                   No. 04-13-00186-CV

                                 Leticia R. BENAVIDES,
                                         Appellant

                                             v.

Shirley Hale MATHIS, as Temporary Guardian of the Estate of Carlos Y. Benavides, Jr., Carlos
 Y. Benavides III, Tomas Benavides and Ana B. Galo, as Co-Trustees of the Benavides Family
                                      Mineral Trust,
                                        Appellees

                 From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2012-CVQ-000427-D4
                        Honorable Oscar J Hale, Jr., Judge Presiding


                                      ORDER
Sitting:     Sandee Bryan Marion, Justice
             Rebeca C. Martinez, Justice
             Luz Elena D. Chapa, Justice


     The panel has considered the Appellant's Motion for Rehearing, and the motion is
DENIED.

                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of May, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court